Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-10 of the remarks, filed 3/15/2022, with respect to the rejection(s) of claim(s) 1-8, and 10-16 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lai (US 2018/0341413) and Yoon (US 2013/0145234).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomlin (US 2006/0156189) in view of Yoon (US 2013/0145234) and Lai (US 2018/0341413).
In regards to claims 1, Tomlin teaches 
performing a copyback operation, comprising: (fig. 6, ¶51)
transferring, using an internal processing device, user data and header data corresponding to the user data from a first block of memory in a memory device to a register in the memory device;  decoupling the user data from the header data while the user data and the header are in the register; (fig. 6 shows the header in step 610 and the data in step 625 can be separately (decoupled) sent to the RAM/buffer via a memory register 390 as shown in fig. 3 and ¶41)
transferring, via the external processing device, the updated header data to the register; (fig. 6, ¶57 teaches an updated header is transferred back to the memory device from the controller/RAM which contains the ECC device 305 as shown in fig. 3(external processing device). Fig. 3 and ¶48 also shows that the overhead (header data) contains a timestamp and LBA information and its own ECC, which is updated, and sent back to the register (see 360 of fig. 3) 
transferring the user data and the updated header data from the register to a second block of memory in the memory device. (fig. 3, steps 365a and b, and ¶42 shows that the updated header and data information is then written to a second location.)
discarding the header data while the header is in the register; replacing the header data with the updated header data (Fig. 3 and ¶48 also shows that the overhead (header data) contains a timestamp and LBA information and its own ECC, which is updated (i.e. old data is discarded) and sent back to the register (see 360 of fig. 3) 
Tomlin may not explicitly teach
the updated header data, the header data, and the user data each have separate error correction code (ECC) circuitry); an ECC operation is performed on the updated header data by the external processing device before the updated header data is transferred to the register; or the ECC operation is performed on the updated header data by the internal processing device after the updated header data is transferred to the register;
Yoon teaches in ¶7 that a memory chip can contain its own ECC circuit.
Lai teaches in ¶25 that a controller and/or circuits separate from the controller can have one or more ECC decoders and one or more ECC encoders.
As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Yoon and Lai to modify the system of Tomlin such that both the memory controller (external processing device) and the memory chip (internal processing device) can have separate encoding and decoding ECC circuitry for user, header, and updated data.  This improves the system by having dedicated circuitry for the encoding/decoding and by allowing either the internal or external devices to encode the user data and/or updated header data before writing it to the memory and allows either the internal or external device to decode (i.e. check for and correct errors), as such allowing the possibility of performing these ECC procedures in parallel for multiple sets of data. 

In regards to claim 3 Tomlin further teaches
wherein the first block of memory is a block of single level cell (SLC) memory that is written at a first temperature and the second block of memory is a different block of memory that is written at a second temperature that is different than the first temperature. (¶7 teaches cells of a flash can store 1, 2, 3, or more bits per cell.  ¶48 teaches that information on blocks/pages contains hot count information (temperature) which determines how often the data of that block/page needs to be scrubbed (i.e. rewritten via a copy (back) operation, which would be written to another block/page with its own hot count)
In regards to claim 5 Tomlin further teaches
wherein the user data and the header data are ECC encoded before they are decoupled. (¶40 teaches a single ECC can cover both the header and the data, as such, they have to be “coupled” in order to encode the ECC)
In regards to claim 6 Tomlin further teaches
wherein the user data and the header data are ECC encoded after they are decoupled. (¶40 teaches that a page can have ECC for the header and data separate (i.e. can be encoded when they are decoupled)
In regards to claim 7 Tomlin further teaches
updating the header data without sending the user data or the header data from the memory device to the external processing device. (fig. 8A and 8B through steps 605, 610, 615 (no), 875 (no), 865(no), 645 and 646 updates the header information without ever sending the user data to the external processing (i.e. skips step 625).
In regards to claim 10 Tomlin further teaches
wherein the header data and the updated header data include time-variant data. (Fig. 3 and ¶48 also shows that the overhead (header data) contains a timestamp (time-variant data)	In regards to claim 11 Tomlin teaches
a memory device comprising an internal processing device coupled to a memory array; and an external processing device coupled to the memory device, wherein the memory device is configured to, in association with performing a copyback operation: (fig. 2, memory device 49 contains at least command circuits 7 and other control circuitry (internal processing device(s)) coupled to memory cell array 1)
read user data and corresponding header data from a source block of the memory array;
transfer the user data and the corresponding header data from the source block of the memory array to a register; (fig. 6 shows the header in step 610 and the data in step 625 can be sent to the RAM/buffer via a memory register 390 as shown in fig. 3 and ¶41)
decoupling the user data from the header data while the user data and the header are in the register; (fig. 6 shows the header in step 610 and the data in step 625 can be separately (decoupled) sent to the RAM/buffer via a memory register 390 as shown in fig. 3 and ¶41)
receive updated header data corresponding to the user data from the external processing device; discard the header data while the header is in the register; replace the header data with the updated header data; and program the user data and corresponding updated header data to a destination block of the memory array. (fig. 6, ¶57 teaches an updated header is transferred back to the memory device from the controller/RAM which contains the ECC device 305 as shown in fig. 3(external processing device). Fig. 3 and ¶48 also shows that the overhead (header data) contains a timestamp and LBA information and its own ECC, which is updated, and sent back to the register (see 360 of fig. 3). fig. 3, steps 365a and b, and ¶42 shows that the updated header and data information is then written to a second location.
Tomlin may not explicitly teach
the updated header data, the header data, and the user data each have separate error correction code (ECC) circuitry); an ECC operation is performed on the updated header data by the external processing device before the updated header data is transferred to the register; or the ECC operation is performed on the updated header data by the internal processing device after the updated header data is transferred to the register;
Yoon teaches in ¶7 that a memory chip can contain its own ECC circuit.
Lai teaches in ¶25 that a controller and/or circuits separate from the controller can have one or more ECC decoders and one or more ECC encoders.
As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Yoon and Lai to modify the system of Tomlin such that both the memory controller (external processing device) and the memory chip (internal processing device) can have separate encoding and decoding ECC circuitry for user, header, and updated data.  This improves the system by having dedicated circuitry for the encoding/decoding and by allowing either the internal or external devices to encode the user data and/or updated header data before writing it to the memory and allows either the internal or external device to decode (i.e. check for and correct errors), as such allowing the possibility of performing these ECC procedures in parallel for multiple sets of data. 

In regards to claim 12 Tomlin further teaches
wherein the external processing device is a memory sub-system controller. (fig. 3 controller 27 or 43)
	In regards to claim 13 Tomlin further teaches
	responsive to a read command received from the external processing resource subsequent to the copyback operation: read the user data and the corresponding updated header data from the destination block of the memory array; and provide the user data and the corresponding updated header data to the external processing device without performing an error correction operation on the user data or the corresponding updated header data. (¶18 teaches that the data can be read and transferred without the need to do an error correction and detection operation can be based on a flag value)
	In regards to claim 14 Tomlin further teaches
wherein the system includes trigger circuitry to signal the external processing device responsive, at least in part, to a determination that a trigger event has occurred and the copyback operation is performed responsive to the determination that the trigger event has occurred. (¶14-15 teaches that the copy operations are triggered by garbage collection, when its necessary to erase blocks so that new data can be written, however current valid pages in those blocks must first be copied (back) to another location  (page) in a new block.
	In regards to claim 15 Tomlin further teaches
wherein the header data is time-variant data and the user data is time-invariant data. (Fig. 3 and ¶48 also shows that the overhead (header data) contains a timestamp (i.e. time-variant data, while the user data does not)
In regards to claim 16 Tomlin further teaches
wherein the external processing device decodes the updated header data using error correction code (ECC) circuitry in response to receiving the user data and corresponding updated header data.  (fig. 6, steps 610 and 615 use the ECC circuit 305 (see fig. 3) of the controller (external processing device) to check the ECC (decode) for the header, and the steps 625 and 630 read the user data and perform ECC checking.


	EXAMINER’S NOTE
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W BLUST whose telephone number is (571)272-6302. The examiner can normally be reached 12-8:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 5712721077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W BLUST/            Primary Examiner, Art Unit 2137